       Case 2:19-cv-01349-MVL-JVM Document 84 Filed 03/17/21 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 JAMES SALMON, JR.                                                   CIVIL ACTION
 VERSUS                                                              NO: 19-1349
 WAFFLE HOUSE, INC.                                                  SECTION: "S" (1)


                                     ORDER AND REASONS

        IT IS HEREBY ORDERED that plaintiff's Daubert Motion to Exclude the Testimony

of Leonard Quick (Rec. Doc. 56) is GRANTED.

                                          BACKGROUND

        Plaintiff filed suit against defendant, Waffle House, Inc. ("Waffle House"), for injuries

allegedly sustained in a slip and fall at the Waffle House located at 43145 South Airport Road, in

Hammond, Louisiana. The complaint alleges that on September 28, 2018, plaintiff was a patron

at the Hammond Waffle House eating a meal with his friend and witness, Pete Clark. The pair

sat down, ordered, received, and ate their food, and then got refills on their coffee. Plaintiff then

rose to leave the table to use the restroom. According to plaintiff and Clark, when plaintiff

attempted to get up, he slipped on some food and/or a fork that were both on the ground, under

the table. Plaintiff alleges that he was unable to see the food and/or fork prior to attempting to

get up, and that they had to have been underneath the table prior to the arrival of plaintiff and

Clark. Clark testified that the slip hazard was under the table, not out in the open. As a result of

this slip and fall, plaintiff alleges that he sustained severe and disabling injuries.

        Defendant has retained an expert, Leonard Quick, to testify regarding causation of the
       Case 2:19-cv-01349-MVL-JVM Document 84 Filed 03/17/21 Page 2 of 7




incident. Quick's report opines that there is no evidence that a hazard was present, that if one

existed it was open and obvious, and that plaintiff was negligent in grabbing hold of a swivel

chair to stand up, which caused or contributed to his fall.

        Plaintiff has moved to exclude Quick under Federal Rule of Evidence 702 and Daubert v.

Merrell Dowell Pharm., Inc., 509 U.S. 579 (1993). Plaintiff argues that Quick is not qualified to

testify on the cause or mechanics of plaintiff's fall or the visibility of foreign substances on the

floor. Plaintiff further argues that Quick's opinion on the cause of Salmon's fall and his opinion

that the hazard was open and obvious, are based on false premises, lack scientific underpinning,

and are not helpful to the trier of fact.

                                            DISCUSSION

Applicable Law

        Federal Rule of Evidence 702 provides that for expert testimony to be admissible, “(1)

the testimony [must be] based upon sufficient facts or data, (2) ... the product of reliable

principles and methods, and (3) the witness [must have] applied the principles and methods

reliably to the facts of the case.” FED. R. EVID. 702. This rule requires the district court to act as a

gatekeeper to ensure that “any and all scientific testimony or evidence admitted is not only

relevant, but reliable.” Daubert, 509 U.S. at 589.

        The Daubert relevance inquiry requires that the expert testimony must be relevant not

only in the usual sense as required by Federal Rule of Evidence 401, but also that it must fit the

facts of the case; that is, it must be shown that it will “assist the trier of fact to understand or

determine a fact in issue.” Id. at 592. Thus, courts exclude expert testimony on issues that the


                                                    2
       Case 2:19-cv-01349-MVL-JVM Document 84 Filed 03/17/21 Page 3 of 7




jury can “adeptly assess ... using only their common experience and knowledge.” Peters v. Five

Star Marine Serv., 898 F.2d 448, 450 (5th Cir. 1990).

        The reliability inquiry requires the court to assess whether the reasoning or methodology

underlying the expert's testimony is valid. See Daubert, 509 U.S. at 592-93. The party offering

the testimony bears the burden of establishing its reliability by a preponderance of the evidence.

See Moore v. Ashland Chem. Inc., 151 F.3d 269, 276 (5th Cir. 1998).

Application to facts of case

        While Quick has been accepted as an expert in numerous cases for his forensic

engineering expertise, plaintiff challenges his expertise in this issues in this case, contending that

his resume does not reflect formal training or certification in accident reconstruction, the bodily

mechanics of a slip and fall, human factors, or restaurant design and furnishings. The court

pretermits the issue of Quick's specific qualifications, however, because independent of Quick's

qualifications, the court finds that his testimony in this case is not helpful to the trier of fact.

        In this case, Quick's proffered testimony concerns the mechanics of Salmon's fall. His

report reflects that Salmon fell because he grabbed a swiveling barstool, and he was negligent in

doing so. While Quick's report reflects that he consulted restaurant drawings, deposition

testimony, and his own post-accident measurements to reach his conclusions, he relied

principally on (and with respect to the swiveling barstool, exclusively on) the video footage of

the incident. His report states:

        The forensic evidence in this case, including evidence documented on the security
        camera video footage from the date of the incident, shows the positional
        orientation of plaintiff throughout his attempted maneuver to stand from the


                                                    3
      Case 2:19-cv-01349-MVL-JVM Document 84 Filed 03/17/21 Page 4 of 7




       seated position while exiting from the table. Given his selected grasp and "hand-
       hold" on the adjacent non-stable barstool back as part of plaintiff's selected
       maneuver to stand, such physical orientation and maneuver is such that it is more
       probable than not that the right foot of the plaintiff was outside the projected end
       of the table on the floor . . . .

Quick Report, Rec. Doc. 56-2, p. 5, ¶4. "[P]laintiff was negligent in grasping the bars of the stool

back in the maneuver to stand from the seat of the table." Id. at p. 6, ¶ 6. Thus, Quick opined that

Salmon selected the maneuver of grasping the barstool if an effort to stand, and he was negligent

in doing so.

       At the Daubert hearing in this matter, the court questioned Quick regarding how his

forensic engineering expertise qualified him to express this opinion:

       THE COURT: Would you let me just ask you one a question, would you to go
       your conclusions on page 5 and tell me what part of your report encompasses the
       discipline that you just described?

       THE WITNESS: Yes, ma'am. That would be generally in conclusion Number 4
       [excerpted above], Your Honor, which is a summary of that topic.

       THE COURT: Where does your specialized knowledge come in to your
       conclusion?

       THE WITNESS: Yes, Your Honor, it's for -- it's for at this point 37, 38 years of
       experience forensic engineering practice and in thousands of cases in performing
       testing and studies specific body mechanics for slip and fall and trip and fall
       actions.

       THE COURT: In Number 4 it refers to what you're doing is making a factual
       determination like the selected grasp and hand hold. I mean, just that one
       statement, just that one statement I would have to disagree with as a person who
       has looked at the same video that you looked at, because he obviously grabbed it
       in an attempt to break his fall. So --

       THE WITNESS: Yes, ma'am.



                                                 4
      Case 2:19-cv-01349-MVL-JVM Document 84 Filed 03/17/21 Page 5 of 7




       THE COURT: -- if you are relying on your conclusion that he chose to grasp a
       handhold, I have a problem.

       THE WITNESS: If you go into Number 4, Your Honor, I wasn't emphatic that the
       -- about the timing of the grasping of the handle of the stool. If Your Honor would
       look at the – given his selective grasp of the handle on the adjacent nonstable
       barstool back as a part of plaintiff's selective maneuver to stand. So, in the part of
       his maneuver to stand he ultimately does grab (speaking simultaneously) --

       THE COURT: Okay. Well, the way I see that is not, he wasn't using it to stand, he
       was using it to break his fall, which had already begun.

       THE WITNESS: Yes, ma'am I fully understand that and I agree with you. That's
       what I'm trying to clarify that. I'm not suggesting the timing of when his hand
       grabbed it but just to point out the fact that it played a part in his fall when he
       reached for it because it's a movable stool. It swivels, Your Honor, it's not fixed.

The court finds this testimony contradictory, especially when considered in tandem with the

report and the video footage. In addition to the excerpts from the report above, the report states:

"It shall be noted significantly, that in the maneuver executed by plaintiff in getting up from the

bench seat of the table, he attempted to pull himself up by reaching for and grabbing onto non-

stable typical swivel bar stool." Id. p. 7. The report is unequivocal that Salmon was negligent in

grasping the stool in attempting to stand.

       On questioning at the Daubert hearing, Quick originally acknowledged that, but stated

that that part of the conclusion "wasn't emphatic." He ultimately disavowed the conclusion

completely, stating that he agreed with the court. This inconsistent testimony would not be

helpful to the fact-finder. Moreover, it is based purely on Quick's review of the video, a task

which the jury is capable of undertaking. Watching a video and determining at what point in it an

individual falls, and where his hands are placed at the time, “obviously is within the common



                                                 5
       Case 2:19-cv-01349-MVL-JVM Document 84 Filed 03/17/21 Page 6 of 7




knowledge of jurors.” Kyong Hui Lane v. Target Corp., 2006 WL 870805 at *2 (S.D. Tex. April

3, 2006), citing United States v. Willey, 57 F.3d 1374, 1389 (5th Cir. 1995). The court finds that

this testimony is both confusing in its equivocation, and embraces matters within the jury's

competence to interpret. It will not assist the finder of fact.

        Quick also opined that "no evidence exists that a fork, syrup or piece of toast were left or

present on the floor beneath the table by a Waffle House employee before and as of the time of

the subject incident." Id. at p. 6, ¶ 5, and if there was anything on the floor, it was open and

obvious. Setting aside the problem that this opinion requires the wholesale rejection of the

testimony of Salmon and Pete Clark, and "[c]redibility determinations, of course, fall within the

jury's province," Skidmore v. Precision Printing & Pkg., Inc., 188 F.3d 606, 618 (5th Cir. 1999),

whether a hazard on a floor is "open and obvious" is by definition within the province of a juror

without any scientific background. Quick's actual testimony here, however, is not that a hazard

in a specific spot was open and obvious, but rather, that the fork could not have been in the spot

in which Salmon and Clark testified it was located.

        On this record, the court finds that its role as gatekeeper requires it to exclude the

testimony of Quick. The testimony addresses matters that do no require specialized knowledge,

and, because it is premised on an assumption that is inconsistent with the video evidence, which

the jury is competent to evaluate and upon which the witness equivocated during the Daubert

hearing, it is likely to confuse, rather than assist, the jury. Accordingly,

        IT IS HEREBY ORDERED that plaintiff's Daubert Motion to Exclude the Testimony




                                                   6
     Case 2:19-cv-01349-MVL-JVM Document 84 Filed 03/17/21 Page 7 of 7




of Leonard Quick (Rec. Doc. 56) is GRANTED.
                                   17th
      New Orleans, Louisiana, this _____ day of March, 2021.



                       ____________________________________
                            MARY ANN VIAL LEMMON
                        UNITED STATES DISTRICT JUDGE




                                            7
